UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY INVESTMENT COMPANY ACT FILE NUMBER: 811-05083 VAN ECK VIP TRUST - VIP MULTI-MANAGER ALTERNATIVES FUND (Exact name of registrant as specified in its charter) 335 MadisonAvenue - 19th Floor, New York, N.Y. (Address of principal executive offices) (Zip Code) Bruce J. Smith Chief Financial Officer VIP Multi-Manager Alternatives Fund 335 Madison Avenue - 19th Floor New York, N.Y. 10017 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 293-2000 Date of fiscal year end: December 31 Date of reporting period: March 31, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. Schedule of Investments. VIP MULTI-MANAGER ALTERNATIVES FUND SCHEDULE OF INVESTMENTS March 31, 2010 (unaudited) Number of Shares Value COMMON STOCKS: 11.5% Basic Materials: 1.0% Buckeye Technologies, Inc. * Eurasian Natural Resources Corp. PLC (GBP) # Ferro Corp. * ICO, Inc. Methanex Corp. Northgate Minerals Corp. * PH Glatfelter Co. Communications: 0.5% Comcast Corp. Courier Corp. Entercom Communications Corp. * Fisher Communications, Inc. * LIN TV Corp. * RF Micro Devices, Inc. * Consumer, Cyclical: 1.9% American Eagle Outfitters, Inc. Ford Motor Co. Warrants ($9.20, expiring 1/1/13) * SJM Holdings Ltd. (HKD) # The Timberland Co. (Class A) * Consumer, Non-cyclical: 1.4% Cambrex Corp. * CRA International, Inc. * Great Lakes Dredge & Dock Corp. Merit Medical Systems, Inc. * Pharmaceutical Product Development, Inc. Sara Lee Corp. Seneca Foods Corp. * Tsingtao Brewery Co. Ltd. (HKD) # Diversified: 0.4% Swire Pacific Ltd. (HKD) # Energy: 0.4% Cabot Oil & Gas Corp. Comstock Resources, Inc. * International Coal Group, Inc. * Unit Corp. * Financial: 1.6% Henderson Land Development Co. Ltd. (HKD) # Ocwen Financial Corp. * The Hanover Insurance Group, Inc. Tisco Financial Group PCL (THB) # Industrial: 1.9% Clean Harbors, Inc. * EnergySolutions, Inc. Furmanite Corp. * Globaltrans Investment PLC Reg S (GDR) # Marten Transport Ltd. * Pacific Basin Shipping Ltd. (HKD) # PowerSecure International, Inc. * SunPower Corp. * Technology: 2.4% Actel Corp. * Ciber, Inc. * CSE Global Ltd. (SGD) # Fairchild Semiconductor International, Inc. * Formfactor, Inc. * Mattson Technology, Inc. * Pericom Semiconductor Corp. * 50 Samsung Electronics Co. Ltd. (KRW) # Seachange International, Inc. * Seagate Technology * Standard Microsystems Corp. * Xyratex Ltd. * Total Common Stocks (Cost: $834,759)(a) Number of Shares CLOSED-END FUNDS: 1.4% ING Prime Rate Trust Van Kampen Senior Income Trust Total Closed-End Funds (Cost: $55,603)(a) Principal Amount CORPORATE BONDS: 8.2% ArvinMeritor, Inc. 8.75%, 3/1/12 Blockbuster, Inc. 11.75%, 10/1/14 R Broadview Networks Holdings, Inc. 11.38%, 9/1/12 Circus & Eldorado Joint Venture 10.13%, 3/1/12 Global Crossing UK Finance PLC 10.75%, 12/15/14 GMAC, Inc. 1.77%, 3/15/11 Harvest Operations Corp. (CAD) 7.50%, 5/31/15 LDK Solar Co. Ltd. 4.75%, 4/15/13 LeCroy Corp. 4.00%, 10/15/26 MGM Mirage 8.38%, 2/1/11 Primus Telecommunications Group, Inc. 14.25%, 5/20/13 Satelites Mexicanos, S.A. de C.V. 9.04%, 11/30/11 Trico Shipping A.S. 11.88%, 11/1/14 R Verso Paper Holdings LLC 11.50%, 7/1/14 R Zions Bancorporation 6.00%, 9/15/15 Total Corporate Bonds (Cost: $626,295)(a) Number of Shares EXCHANGE TRADED FUNDS: 4.1% iShares MSCI Emerging Markets Index Fund Market Vectors - Gold Miners ETF (b) Powershares QQQ Total Exchange Traded Funds (Cost: $284,424)(a) OPEN-END FUNDS: 47.1% AC - Statistical Value Market Neutral 12 Vol Fund * # AC - Statistical Value Market Neutral 7 Vol Fund * # Loomis Sayles Bond Fund TFS Market Neutral Fund * The Arbitrage Fund Total Open-End Funds (Cost: $3,440,908)(a) OPTIONS PURCHASED: 0.1% 5 A Schulman, Inc. Put ($25, expiring 04/17/10) * 2 Acuity Brands, Inc. Put ($40, expiring 04/17/10) * 54 8 AZZ, Inc. Put ($30, expiring 04/17/10) * 1 CurrencyShares Japanese Yen Trust Put ($105, expiring 05/22/10) * 2 iShares Cohen & Steers Realty Majors Index Fund Put ($53, expiring 04/17/10) * 30 2 iShares Cohen & Steers Realty Majors Index Fund Put ($56, expiring 04/17/10) * 2 iShares Dow Jones Transportation Average Index Fund Put ($77, expiring 04/17/10) * 3 iShares Russell 2000 Index Fund Put ($64, expiring 04/17/10) * 72 1 iShares Russell 2000 Index Fund Put ($66, expiring 05/22/10) * 2 iShares Russell 2000 Index Fund Put ($67, expiring 04/17/10) * 2 iShares Russell Microcap Index Fund Put ($41, expiring 04/17/10) * 40 2 iShares Russell Microcap Index Fund Put ($42, expiring 04/17/10) * 85 2 JPMorgan Chase & Co. Put ($40, expiring 04/17/10) * 24 40 LDK Solar Co. Ltd. Put ($4, expiring 01/22/11) * 2 Materials Select Sector SPDR Fund Put ($32, expiring 05/22/10) * 3 Nordic American Tanker Shipping Put ($29, expiring 04/17/10) * 45 4 Semiconductor HOLDRs Trust Put ($26, expiring 04/17/10) * 44 2 Semiconductor HOLDRs Trust Put ($28, expiring 04/17/10) * 2 SPDR Barclays Capital High Yield Bond ETF Put ($38, expiring 04/17/10) * 20 2 SPDR Barclays Capital High Yield Bond ETF Put ($39, expiring 05/22/10) * 4 SPDR KBW Regional Banking ETF Put ($24, expiring 04/17/10) * 20 2 SPDR KBW Regional Banking ETF Put ($26, expiring 05/22/10) * 1 SPDR S&P MidCap rust Put ($140, expiring 05/22/10) * 2 SPDR S&P Oil & Gas Exploration & Production ETF Put ($42, expiring 04/17/10) * 2 SPDR S&P Retail ETF Put ($40, expiring 04/17/10) * 64 Total Options Purchased (Cost: $8,549) MONEY MARKET FUND: 31.4% (Cost: $2,402,193) AIM Treasury Portfolio - Institutional Class Total Investments: 103.8% (Cost: $7,652,731) Liabilities in excess of other assets: (3.8)% NET ASSETS: 100.0% SECURITIES SOLD SHORT: (14.4)% COMMON STOCKS: (7.3)% Basic Materials: (0.3)% A Schulman, Inc. Freeport-McMoRan Copper & Gold, Inc. Valspar Corp. Zep, Inc. Consumer, Cyclical: (3.4)% Beacon Roofing Supply, Inc. * Darden Restaurants, Inc. Ford Motor Co. * J Crew Group, Inc. * Marriott International, Inc. Royal Caribbean Cruises Ltd. * Ruby Tuesday, Inc. * Texas Roadhouse, Inc. * The Cheesecake Factory, Inc. * The Dress Barn, Inc. * The Men's Wearhouse, Inc. Winnebago Industries, Inc. * WW Grainger, Inc. Yum! Brands, Inc. Consumer, Non-cyclical: (0.1)% Luxottica Group S.p.A. (ADR) Energy: (0.1)% Peabody Energy Corp. Financial: (1.3)% Allied Irish Banks PLC (ADR) * National Bank of Greece S.A. (ADR) Regency Centers Corp. Zions Bancorporation Industrial: (2.1)% AAON, Inc. AMETEK, Inc. Armstrong World Industries, Inc. * Baldor Electric Co. Comfort Systems USA, Inc. * EnerSys * Gardner Denver, Inc. Ingersoll-Rand PLC Kennametal, Inc. Lennox International, Inc. Masco Corp. Middleby Corp. * Nordson Corp. Owens Corning * Regal-Beloit Corp. Sun Hydraulics Corp. Thomas & Betts Corp. * Timken Co. Valmont Industries, Inc. Wabtec Corp. Watts Water Technologies, Inc. Total Common Stocks Sold Short (Proceeds: ($542,340)) CORPORATE BONDS: (1.9)% Blockbuster, Inc. 9.00%, 9/1/12 SanDisk Corp. 1.00%, 5/15/13 Trico Marine Services, Inc. 3.00%, 1/15/27 Trico Marine Services, Inc. 8.13%, 2/1/13 Verso Paper Holdings LLC 4.09%, 8/1/14 Verso Paper Holdings LLC 11.38%, 8/1/16 Vulcan Materials Co. 7.00%, 6/15/18 Total Corporate Bonds Sold Short (Proceeds: ($142,089)) EXCHANGE TRADED FUND: (5.2)% (Proceeds: ($386,602)) SPDR Trust, Series 1 Total Securities Sold Short (Proceeds: ($1,071,031)) COVERED OPTIONS WRITTEN: (0.0)% CBOE Index Call ($27.50, expiring 05/19/10) * SPDR S&P rust Call ($120, expiring 05/22/10) * Tiffany & Co. Call ($49, expiring 04/17/10) * Tiffany & Co. Call ($50, expiring 04/17/10) * Xyratex Ltd. Call ($17.50, expiring 04/17/10) * Total Covered Options Written (Premiums received: ($3,110)) Number of Contracts Aggregate Value of Contracts Unrealized Appreciation FUTURES CONTRACTS: 9.1% 6 10 Year Treasury Note June 10 * ADR American Depositary Receipt CAD Canadian Dollar GBP British Pound GDR Global Depositary Receipt HKD Hong Kong Dollar KRW Korean Won SGD Singapore Dollar THB Thai Baht * Non-income producing # Indicates a fair valued security which has not been valued using an independent quote, but has been valued pursuant to guidelines establishedby the Board of Trustees. The aggregate value for fair valued securities is $1,270,164, which represents 16.6% of net assets. R Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended,or otherwise restricted. These securities may be resold in transactions exempt from registration,unless otherwise noted, and the market value amounted to $123,303, or 1.6% of net assets. Reg S Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. (a) Securities segregated for securities sold short and futures contracts with a market value of$5,544,887. (b) Affiliated issuer - as defined under the Investment Company Act of 1940 (Van Eck Associates Corp. is the distributor and investment manager of the Market Vectors ETF Trust). A summary of the Fund's transactions in securities of affiliates for the period ended March 31, 2010 is set forth below: Affiliates Market Value 12/31/09 Purchases Sales Proceeds Gain (Loss) Market Value 3/31/10 Market Vectors Agribusiness ETF $- $- Market Vectors Gold Miners ETF - - - Market Vectors Nuclear Energy ETF - - The aggregate cost of investments owned for Federal income tax purposes is $8,023,221 and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Depreciation Restricted securities held by the Fund are as follows: Acquisition Principal Acquisition % of Security Date Amount Cost Value Net Assets Blockbuster, Inc. 11.75%, 10/1/14 2/17/2010 0.6% Trico Shipping A.S. 11.88%, 11/1/14 3/17/2010 Verso Paper Holdings LLC 11.50%, 7/1/14 3/24/2010 1.6% The summary of inputs used to value the Fund’s investments as of March 31, 2010, is as follows: Level 2 Level 3 Level 1 Significant Significant Quoted Prices Observable Inputs Unobservable Inputs Total Long Positions Common Stocks: Basic Materials $- Communications - - Consumer, Cyclical - Consumer, Non-cyclical - Diversified - - Energy - - Financial - Industrial - Technology - Closed End Funds - - Corporate Bonds - - Exchange Traded Funds - - Open End Funds - Options Purchased - - Money Market Fund - - Total $- Level 2 Level 3 Level 1 Significant Significant Quoted Prices Observable Inputs Unobservable Inputs Total Short Positions* $- $- Other financial instruments, net** $ 401 $- $- * See Schedule of Investments for security type and industry sector breakouts ** Other financial instruments include futures contracts and written options. See Note to Schedule of Investments VIPMulti-Manager Alternatives Fund Note to Schedule of Investments March 31, 2010 (unaudited) Security Valuation—Securities traded on national exchanges or traded on the NASDAQ National Market System are valued at the last sales price as reported at the close of each business day. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ official closing price. Over-the-counter securities not included in the NASDAQ National Market System and listed securities for which no sale was reported are valued at the mean of the bid and ask prices. Securities for which market values are not readily available, or whose values have been affected by events occurring before the Fund's pricing time (4:00 p.m. Eastern Time) but after the close of the securities primary market, are valued using methods approved by the Board of Trustees. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. The price which the Fund may realize upon sale of an investment may differ materially from the value presented on the Schedule of Investments. Short-term obligations purchased with more than sixty days remaining to maturity are valued at market value. Short-term obligations purchased with sixty days or less to maturity are valued at amortized cost, which with accrued interest approximates market value. Futures are valued using the closing price reported at the close of the respective exchange. Forward foreign currency contracts are valued at the spot currency rate plus an amount (points), which reflects the differences in interest rates between the U.S. and foreign markets. Securities for which quotations are not available are stated at fair value as determined by a Pricing Committee of the Adviser appointed by the Board of Trustees. Certain factors such as economic conditions, political events, market trends and security specific information are used to determine the fair value for these securities. Short-term investments held as collateral for securities loaned are valued at net asset value. In accordance with Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157 Fair Value Measurements ("ASC 820"), the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. ASC 820 establishes a hierarchy that prioritizes inputs to valuation methods used to measure fair value and requires additional disclosures about these valuation measurements. The hierarchy gives highest priority to unadjusted quoted prices in active markets for identical assets and liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchyare described below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. ITEM 2. Controls and Procedures. (a) The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3 (c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15 (b)). (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)VIP Multi-Manager Alternatives Fund By /s/ Bruce J. Smith, Chief Financial Officer,VIP Multi-Manager Alternatives Fund Date: May 31, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Derek S. Van Eck, Chief Executive Officer,VIP Multi-Manager Alternatives Fund Date: May 31, 2010 By /s/ Bruce J. Smith, Chief Financial Officer,VIP Multi-Manager Alternatives Fund Date: May 31, 2010
